Citation Nr: 0303619	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  98-11 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a higher initial evaluation for degenerative 
arthritis of the right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from June 21, 1982, to August 
5, 1982, and from November 16, 1982, to April 30, 1986.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  The RO has substantially complied with the requirements 
of the Veterans Claims Assistance Act of 2000.

2.  The veteran's degenerative arthritis of the right knee is 
manifested by complaints of pain and clinical findings of 
only noncompensable limitation of range of motion caused by 
such pain.


CONCLUSION OF LAW

The criteria for a higher initial evaluation for degenerative 
arthritis of the right knee have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.159, Part 4, including § 4.71a, 
Diagnostic Codes 5010, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has 
substantially complied with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 
Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; 
see also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). After reviewing this law, the 
Board finds that the veteran will not be prejudiced by its 
consideration of his claim insofar as the RO has already met 
all notice and duty to assist obligations to him. 

In this regard, the veteran has been notified through 
correspondence, including the August 1997 decision letter, 
the June 1998 statement of the case, and multiple 
supplemental statements of the case, of the regulatory 
provisions pertaining to his claim.  These documents and 
others have also served to inform the veteran of the evidence 
considered in connection with his claim, the evidence 
necessary to substantiate his claim on appeal, and of the 
delegation of responsibility between the veteran and VA with 
regard to obtaining relevant evidence.  The Board further 
notes that all relevant medical records, including records of 
VA medical treatment specifically of concern in this case, 
have been obtained for the claims file.  The veteran has also 
not identified any relevant evidence that is missing and 
should be obtained.  Moreover, the veteran was afforded 
several new VA examinations in evaluation of his claim, 
conducted in September 1998, September 1999 and January 2001.  
Further, the veteran was given the opportunity for hearings 
in this matter, which were held in August 1999 and November 
2002.  Under these circumstances, therefore, the Board 
concludes that the VCAA's notice requirements, as well as all 
obligations regarding the development of the record, have 
been satisfied.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disability.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disability requires review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  It 
is also necessary to evaluate the disability from the point 
of view of the veteran working or seeking employment, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in his favor.  38 C.F.R. § 4.3.  
If there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When evaluating disabilities of the musculoskeletal 
system, it is also necessary to consider, with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for his degenerative 
arthritis of the right knee, and as such, the severity of 
this disability will be considered during the entire period 
from the initial assignment of the disability rating to the 
present, as well as the potential applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

The evidence for review in this case consists of much 
information, including but not limited to VA treatment 
records dated from January 1993 to June 2002, VA examination 
reports from November 1994, September 1998, September 1999 
and January 2001, and statements and arguments submitted by 
the veteran and his representative.  The Board has carefully 
reviewed, considered and weighed the probative value of all 
of the evidence of record.

The veteran originally sustained a right knee injury while in 
service, in the form of an anterior cruciate ligament (ACL) 
tear.  He was service-connected for the residuals of this 
injury under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, 
for recurrent subluxation or lateral instability, effective 
in May 1986.  The veteran later underwent a right proximal 
tibial valgus osteotomy with ACL reconstruction surgery in 
September 1992.  He is currently assigned a 30 percent rating 
under DC 5257 for the post-operative residuals of his injury, 
which is representative of severe right knee instability.  In 
June 1997, the veteran filed for an increased rating for his 
disability, and in an August 1997 rating decision, the RO 
denied the claim.  The RO, however, did grant service 
connection for degenerative arthritis in the right knee, 
awarding a separate 10 percent evaluation per 38 C.F.R. 
§ 4.71a, DC 5003-5260, effective in June 1997.  (VA's General 
Counsel has indicated that when a knee disability is rated 
under DC 5257 and there is also evidence of arthritis, then 
separate ratings under DC 5257 and DC 5003 are permissible.  
See VAOPGCPREC 9-98 and VAOPGCPREC 23-97.)
The veteran subsequently appealed the RO's August 1997 
decision, but, at an August 1999 local hearing, withdrew his 
request for an increase of his 30 percent right knee 
disability rating assigned under DC 5257.  Thus, only his 
request for a higher initial evaluation of the degenerative 
arthritis in his right knee remains pending on appeal to the 
Board at this time.

The veteran's degenerative arthritis of the right knee is 
currently assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, DC 5010-5261, diagnostic codes slightly different 
from those originally assigned by the RO.  The assignment of 
a particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's medical 
history, the diagnosis and demonstrated symptomatology. 

Under DC 5010, arthritis due to trauma and substantiated by 
x-ray findings is rated as degenerative arthritis per DC 
5003.  Degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, however, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be combined 
and not added per DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a.  VA regulations define a normal range of 
motion for the knee as extension to 0 degrees and flexion to 
140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5261, limitation of knee extension may be assigned a 
higher 20 percent evaluation when the limitation is measured 
to 15 degrees.  38 C.F.R. § 4.71a.  Here, however, the 
relevant medical evidence of record preponderates against a 
finding that the veteran's degenerative arthritis causes 
limitation of extension of his right knee beyond that 
warranting a 10 percent evaluation under DC 5261. 

At a November 1994 VA examination, the veteran complained of 
medial-sided joint pain with a feeling of numbness within the 
joint, which the examiner took to be a subjective lack of 
proprioception in the joint.  The veteran stated that he used 
Tylenol as necessary.  On clinical evaluation, there was no 
evidence of effusion, and range of motion was measured at 0 
to 130 degrees.  A review of concurrent x-rays showed 
evidence of medial compartment degenerative arthritis, 
moderately severe, with osteophyte formation and subchondral 
sclerosis.  The diagnosis was right ACL injury with 
subsequent degenerative arthritis in the medial compartment 
necessitating delayed ACL reconstruction and high tibial 
osteotomy, currently decreasing functional ability by 
limiting walking tolerance to three or four hours and causing 
functional instability requiring the wearing of a brace.

At a September 1998 VA examination, the veteran complained of 
right knee pain occurring once or twice a week, depending on 
his activity and the weather.  He reported that when pain 
occurs, it lasts all day, and that he still takes Tylenol.  
He also noted that he was given a Naprosyn prescription.  He 
stated that 30 to 40 percent of the time, his knees are stiff 
in the morning, but without swelling, redness, heat or 
locking.  He indicated that he did not fatigue easily.  He 
still used a knee brace.  He did not report any inflammatory 
arthritis.  The veteran also reported that he was able to 
perform his job as a letter carrier, working eight- to ten-
hour shifts, which required walking for four hours of each 
shift.  He reported soreness and numbness at the end of a 
shift, and that he uses Tylenol to relieve any pain.  On 
examination, there was no swelling or effusion.  Range of 
motion was measured at 0 to 120 degrees with no pain or 
discomfort.  There was some crepitus noted on movement of the 
patella, with a positive patellofemoral grind.  The diagnosis 
was status post ACL repair with residual degenerative joint 
disease and persistent laxity, with supervening degenerative 
joint disease.  The examiner also noted that no increased 
weakened movement, excess fatigability with use, 
incoordination or pain with motion or use could be elicited 
upon examination, and that there was no further degree of 
functional impairment due to pain, weakness or limited 
motion. 

At a September 1999 VA examination, the veteran stated that 
he still maintained full-time employment.  He reported 
frequent right knee swelling and effusion, and the continued 
use of a brace.  He noted the use of prescription 
amitriptyline, ibuprofen (at an 800-milligram dose) and 
Tylenol for pain.  Clinical evaluation revealed mild 
effusion.  The examiner reported an intact posterior cruciate 
ligament and an intact, nontender medial collateral ligament, 
but noted a mild opening of the lateral collateral ligament 
with varus stress testing.  The patellar sets were without 
tenderness and tracked well.  Range of motion was measured at 
0 to 110 degrees, with mild crepitus.  The veteran had a 
mildly antalgic gait with slight guarding on the right, and 
there was pain in and guarding of the right knee during a 
deep squatting test.  The examiner's assessment was status 
post right ACL reconstruction and high tibial ostomy, with 
current and consistent mild degenerative changes of the 
medial compartment.  He stated that the veteran is 20 percent 
unemployable secondary to his bilateral knee instability and 
weakened quadriceps muscles, as well as increased 
fatigability.  He noted that this unemployability is in 
relation to jobs requiring physical labor, and that the 
veteran would not have employability limitations (from his 
bilateral knee disabilities) regarding non-physical labor 
jobs.

At a January 2001 VA examination, the veteran reported daily 
pain and the use of prescription Celebrex to relieve it.  He 
also noted stiffness.  He noted that he continues to work 
full-time and to walk for three to four hours of each 
workday.  On clinical evaluation, range of motion was 
measured at -3 to 125 degrees.  Medial and collateral 
ligaments were stable, but there was tenderness along the 
medial joint line and along the inferior pole of the patella 
and its medial undersurface.  The examiner observed that the 
lateral retinaculum was somewhat tight and the patella was 
unable to be tilted beyond neutral laterally.  There was 
minimal effusion.  The overall alignment of the right knee 
showed more valgus than the left knee.  The examiner assessed 
bilateral ACL injuries, and concluded that there will 
continue to be some right knee impairment because of medial 
compartment cartilage damage.

The veteran's VA treatment records include many relevant 
right knee findings.  The veteran reported with a swollen 
right knee in July 1993, and a good range of motion was 
noted, with no erythema or effusion.  A November 1993 record 
showed no effusion and range of motion from 0 to 130 degrees, 
with approximately 15 degrees valgus.  A May 1997 orthopedic 
record showed a full range of motion, but mild medial joint 
line tenderness.  After pain complaints in July 1997, the 
veteran was scheduled for an orthopedic consult.  An August 
1997 orthopedic record noted a full range of motion, but 
moderate tenderness with internal rotation of the knee.  An 
April 2000 treatment note listed a swollen, nontender knee, 
chronic pain, and recommended the prescription of Vioxx.  

At a June 2000 VA rheumatology consult, there was no 
inflammation, effusions or synovitis, and some crepitus to 
passive flexion and extension, but an otherwise normal range 
of motion without discomfort.  The veteran reported in August 
2000 after a fall, and there was minimal effusion, tenderness 
in the prepatellar area, no joint space tenderness and no 
crepitus with flexion, but some crepitus under the patella 
when tightening the quadriceps muscle.  The joint was not 
erythmatous, and a patellar contusion was assessed.  At a 
January 2001 rheumatology consult, the veteran reported 
little symptomatic relief, and there was notable crepitus, 
but no effusion and a normal range of motion.  At a July 2001 
rheumatology consult, there was notable crepitus, but no 
effusion and a full range of motion.  At a January 2002 
visit, the veteran had no complaints, noting that the 
Celebrex was controlling his pain, and there was no effusion 
and a full range of motion, but some mild crepitus.  At a 
June 2002 visit, the veteran again had no complaints, noting 
the success of his medication to control pain.  He testified 
in November 2002, however, that although he had other 
medications, his Celebrex prescription had been discontinued.  

The Board has also considered other diagnostic codes that may 
apply to afford the veteran a higher rating for his 
degenerative arthritis in the right knee.  DC 5260 provides 
that limitation of flexion of a leg to 30 degrees warrants a 
20 percent evaluation, but that level of limitation is not 
supported by multiple range of motion findings in the record.  
38 C.F.R. § 4.71a.  Other potentially applicable codes 
include DC 5256 (for knee ankylosis) and DC 5262 (for 
impairment of the tibia and fibula), but these conditions 
have also not been shown by the record.  Id.  

The Board must consider the possibility of entitlement to a 
rating in excess of 10 percent in light of the veteran's 
complaints of pain and weakness in relation to his 
degenerative arthritis of the right knee.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is clear that the veteran 
suffers from pain associated with his right knee 
disabilities, and the Board notes that the veteran has 
complained that any prolonged activity aggravates his pain.  
The Board finds, however, that the record does not 
demonstrate the resulting additional functional loss due to 
pain, weakness, incoordination or fatigue to more nearly 
approximate the criteria for a higher rating under DC 5010-
5261.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 (2001); DeLuca.   
As standard motion of the knee is from 0 degrees extension to 
140 degrees flexion per 38 C.F.R. § 4.71, Plate II, the Board 
observes that the veteran's range of motion as documented 
many times in the record (often at full range of motion) 
simply does not represent limitation that meets the criteria 
for a higher disability rating, because that would require 
extension limited to 15 degrees or flexion limited to 30 
degrees in order to award a rating of 20 percent.  See 
38 C.F.R. § 4.71a (2001).  The Board therefore finds that the 
currently assigned 10 percent rating under DC 5010-5261 
adequately contemplates current pain and impairment from 
degenerative arthritis in the right knee, and that a rating 
in excess of this level cannot be supported by the evidence 
of record.

The Board has reviewed the issue of whether there is a need 
for extraschedular evaluation, but finds that there has been 
no showing that this disability has: (1) caused marked 
interference with employment beyond the interference 
contemplated in the current ratings assigned for the 
veteran's two right knee disabilities; (2) necessitated 
frequent periods of hospitalization; or (3) otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a higher initial evaluation for degenerative 
arthritis of the right knee is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

